Citation Nr: 1637548	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  07-24 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) with duodenitis and history of peptic ulcer disease, gastritis and indigestion.

3.  Entitlement to an initial rating higher than 20 percent for right shoulder bursitis with history of torn rotator cuff, arm numbness and tendonitis.

4.  Entitlement to an initial rating higher than 10 percent for thoracolumbar back strain with lumbar spondylosis. 

5.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to May 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran now resides in Illinois, so the matter is now handled by the RO in Chicago, Illinois.   

In May 2011, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review.

In July 2014, the RO granted service connection for radiculopathy of the left lower extremity, evaluated as 20 percent disabling, effective from December 2013, and radiculopathy of the right lower extremity, evaluated as 10 percent disabling, effective from December 2013.  The Board considers these issues part and parcel of the underlying claim seeking a higher rating for the back disability.  In light of this, the Board has amended the issues as listed on the cover page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to increased ratings for right shoulder bursitis, thoracolumbar back strain with lumbar spondylosis, and radiculopathy of the bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate a post-service diagnosis of a bilateral hip disorder, other than pain.

2.  The Veteran's GERD with duodenitis and history of peptic ulcer disease, gastritis and indigestion is manifested by chronic epigastric distress with dysphagia, pyrosis, regurgitation, and chest discomfort with associated symptoms involving the shoulder blades but not productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial rating of 30 percent, but no higher, for GERD with duodenitis and history of peptic ulcer disease, gastritis and indigestion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2005 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

Concerning the Veteran's increased rating claim, the Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and other pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient treatment records, service treatment records, and private medical records.  The Veteran was afforded VA examinations.  Therefore, the Board finds that the available medical evidence and records have been obtained in order to make an adequate determination.

In May 2011, the Board remanded these claims for additional development.  The RO was to afford the Veteran VA examinations and issue a supplemental statement of the case (SSOC).  The Veteran was afforded VA examinations for the hips and GERD in December 2013 and a SSOC was issued in July 2014.  The Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Bilateral Hip Disorder

The Veteran seeks entitlement to service connection for a bilateral hip disorder.  The Veteran asserts that he experienced hip pain during service and continues to experience hip symptoms. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran's service treatment records were reviewed.  The July 1996 enlistment examination did not note any hip problems.  In November 2003, the Veteran sought treatment for a 2-week history of right hip pain.  The Veteran reported the pain occurred in the right lower back around his gluteus area.  He described it as a shooting pain that radiated up the right side of his back area.  There was no reported trauma or precipitating injury.  There was no numbness or tingling sensation in his leg area.  He was assessed with a right gluteus strain.  He had a physical therapy consultation the same month, November 2003, where it was noted his gait was antalgic and his right hip had a decreased range of motion.  The report indicated that the Veteran's pain was likely of capsular origin, and his prognosis was good.  He was to return to running in 4 weeks.  He was placed on a physical profile in November 2003 with no running, jumping or physical training.  The Veteran failed to show to his physical therapy consultation in December 2003.

A February 2005 Health History Questionnaire indicated that his right hip flexor was inflamed.  He was referred to the Chiropractic Clinic in February 2005 for complaints of bilateral hip pain for two years, which was worse when running or carrying a pack.  There was no history of trauma, but physical examination revealed tender trigger points (TTP), bilaterally, in the sacroiliac joint.  The Veteran was evaluated in the Chiropractor Clinic in March 2005, it was noted that he had constant pain that was worse when carrying weight or running.  Per chiropractor evaluation at that time, the Veteran was noted to have bilateral hip pain mostly related to lower back/sacral condition, rather than a specific bilateral hip condition.  It was noted that x-ray of both hips done in February 2005 showed no acute findings, and x-rays of sacroiliac joints were negative as well.  There is no separation physical available.

The Veteran was afforded a VA examination in July 2005.  The Veteran reported that he used to carry a 40-80 pound rucksack for physical training during service and later on developed pain in his right hip, which eventually went to his left hip as well.  He reported the pain was worse with bending, jumping, or running.  X-rays were normal.  It was noted that the Veteran had normal range of motion in both of his hips and he was not given a formal diagnosis of a hip disability.  However, the VA examiner was asked if any spine or joint abnormalities were observed and he responded "b/l shoulder, hips, and lumbar spine."

A VA treatment note from February 2006 indicates the Veteran reported hip discomfort.  The treatment note then discussed his lower back pain; no hip diagnoses were noted.  

The Veteran was afforded a VA examination in December 2013.  The Veteran was diagnosed with chronic hip arthralgias.  X-rays were normal.  The examiner was unable to offer a medical opinion because no treatment records were available to review.  

An addendum VA opinion was obtained in May 2014 after the examiner reviewed the claims file.  The examiner stated that the Veteran has a history of ongoing bilateral hip pain since military service; however, his bilateral hip problems seem more related to his low back/sacroiliac condition.  The examiner explained that there is a history of right gluteus (muscular) strain in November 2003, during service, with right hip pain.  However, the examiner stated that this condition apparently resolved.  The examiner explained that the Veteran has had ongoing hip problems noted since 2005, but since there is no specific diagnosis currently, a specific opinion could not be given.

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of a hip disorder. 

With regard to the diagnoses of bilateral hip arthralgia, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, arthralgia does not constitute a diagnosis for compensation purposes.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Unfortunately, there is no evidence of record indicating that the Veteran has been diagnosed with a hip disorder, other than pain, at any time post service.

The Board finds that the most probative evidence consists of the post-service treatment and examinations.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225.  

In sum, because records do not indicate that the Veteran has a post-service diagnosis of a hip disorder, the Board finds that the evidence is against a grant of service connection for this disorder.

III.  Entitlement to an Initial Rating Higher than 10 Percent for GERD with Duodenitis and History of Peptic Ulcer Disease, Gastritis and Indigestion

The Veteran seeks entitlement to a rating higher than 10 percent for his service-connected GERD with duodenitis and history of peptic ulcer disease, gastritis and indigestion.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

Service connection for GERD with duodenitis and history of peptic ulcer disease, gastritis and indigestion was granted in an October 2005 rating decision, at which time a rating of 10 percent was assigned, effective May 2005.  

The Veteran's disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms present for the 30 percent evaluation with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A rating of 30 percent is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A rating of 60 percent is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

Facts

The Veteran was afforded a VA examination in July 2005.  He reported constant pain in his stomach from acid reflux and that he took medication daily.  Examination revealed diffused abdominal tenderness that was worse in the epigastric area.  

The Veteran was afforded a VA examination in December 2013, at which time he reported chronic heartburn with dyspepsia symptoms, as well as reflux and regurgitation symptoms "several times a week."  He also reported occasional mild dysphagia. The Veteran stated he experienced chronic epigastric discomfort with burning/gnawing, as well as occasional chest discomfort and associated symptoms involving the shoulder blades.  He reported frequent sleep disturbances associated with reflux symptoms, but no nausea, vomiting, or hematemesis. The Veteran also indicated he suffered from diarrhea as well as diffuse abdominal cramping, bloating, and distention with gas.  There was no bright red blood per rectum or melena noted.  No ongoing anemia, weight changes, or malnutrition. The Veteran has never undergone abdominal surgery, but he continues to take medication for his symptoms at least every other day. 

VA treatment records indicate that the Veteran continues to experience chronic GERD, treated by medication.

The Board finds that the Veteran's symptoms more nearly approximate a 30 percent rating and no higher.  As noted, to warrant the next higher rating of 30 percent, there must be persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, and for a 60 percent rating, there must be symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  The Veteran suffers from chronic symptoms including recurrent epigastric distress with dysphagia, pyrosis, regurgitation, and chest pain with associated symptoms involving the shoulder blades, but there is no probative evidence that his GERD is productive of severe impairment of health.  In fact, during the December 2013 VA examination, it was noted that the Veteran has no nausea, vomiting, or hematemesis, and no ongoing anemia, weight changes, or malnutrition.  It was also noted that his symptoms had no impact on his job.  As such, the Board finds that the Veteran's symptoms do not severely impair his health.

The Board has carefully reviewed and considered the Veteran's statements.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the assigned disability rating reflects.  Moreover, the Veteran and other lay witnesses are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In sum, the lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321 (b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  In this regard, the rating criteria reasonably describe the Veteran's disability level and symptomatology. While the Veteran complains that his GERD causes sleep disturbances, this is not an exceptional or unusual impact of GERD on daily functioning, and the Veteran has not been diagnosed with a distinct chronic sleep disorder.  The Veteran also complains of diarrhea which he presumes is caused by the GERD but there is no medical evidence of such association much less clinical indication that the Veteran has been diagnosed with a distinct chronic disorder manifested by diarrhea.  The Board finds that the assigned evaluation fully compensates the Veteran's symptoms.  

Similarly, the Board does not find that the collective impact of his disabilities require referral for extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  There are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedules are adequate to evaluate the Veteran's disability picture.  In turn, the Board need not proceed to consider the second factor, whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88   (1996).

Lastly, the Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU in regard to the rating issue decided herein, and the evidence indicates he is currently working full time.  See December 2013 VA examination.  Accordingly, the Board finds that entitlement to a TDIU is not for consideration at this time. 


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to a higher initial rating of 30 percent for GERD with duodenitis and history of peptic ulcer disease, gastritis and indigestion is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to increased ratings for his right shoulder bursitis, thoracolumbar back strain with lumbar spondylosis, and radiculopathy of the bilateral lower extremities.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The Veteran's December 2013 VA examination reports for the right shoulder and lumbar spine do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above.  Also, as the VA examination would include findings relevant to the proper evaluation for the radiculopathy of the lower extremities, it would be premature to decide those claims at this time. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for the appropriate VA examinations to evaluate the service-connected right shoulder bursitis, thoracolumbar back strain with lumbar spondylosis and radiculopathy of the bilateral lower extremities.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disabilities. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the right shoulder and lumbar spine and the degree at which pain begins.  

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, with the range of the opposite undamaged joint (left shoulder).  If the lumbar spine and/or right shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

3.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. 
 
5.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.
 
6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


